DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of group 1, claims 1-6 and 30 in the reply filed on 09/14/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 7-29 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 and 30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rendered indefinite because it recites “the both molding halves” and “the two molding halves.  It is not clear how many molding halves are required since the claims also require “at least two molding halves”.  For the purpose of compact prosecution the claim has been interpreted to mean at least two molding halves.
Claim 1 is further rendered indefinite because it recites “the inner boundary surface of the electrically conducting material”.  It is not clear how many molding halves are required to have an inner boundary surface of electrically conducting material since the claim also requires “at least one of the two molding halves is made from an electrically conductive material”.  For the purpose of compact prosecution 
Claim 6 is rendered indefinite because it recites “the electrically conducting mold half”.  It is not clear which mold half is being referenced since the claims also recites “the electrically conducting moulding… halves”.  For the purpose of compact prosecution the claim has been interpreted to mean one of the electrically conducting molding halves is electrically connected to ground.
All claims dependent on the above rejected claims are rejected as well because they include all the limitations of the rejected claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, and 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balchin et al. (US 2006/0279014 of record) hereinafter Balchin.
Regarding claim 1, Balchin teaches:
Apparatus for the manufacture of a particle foam component (abstract), comprising
a molding tool that limits a molding space (apparatus of Fig 3: cavity 15), wherein adjacent to the molding space, at least two capacitor plates are arranged which are connected to a radiation source for electromagnetic radiation (Fig 3: mould halves 12, 14, radi-frequency signal generator; [0012, 0015]), wherein the radiation source for electromagnetic radiation is designed for emitting electromagnetic radiation ([0015]), and the molding tool is formed of at least two molding halves (mould halves 12, 14), wherein the both molding halves define the molding space each by means of an inner boundary surface 
Regarding claim 2, Balchin teaches the apparatus of claim 1.
Balchin further teaches wherein both molding halves are made from an electrically conducting material, each forming one of the capacitor plates, wherein at least in the region in which the two molding halves are in contact with each other, an insulating layer for electrical insulation of the two molding halves is arranged ([0005-0006]).
Regarding claim 3, Balchin teaches the apparatus of claim 1.
Balchin further teaches wherein the at least one electrically conducting molding half is provided with a plastic coating on its side limiting the molding space ([0005-0006]). 
Regarding claim 5, Balchin teaches the apparatus of claim 3.
Balchin does not explicitly recite wherein the plastic coating is made from a material which is not transparent to electromagnetic radiation.
However, Balchin teaches that the plastic coating is made from PTFE which is disclosed by applicant specification as having the claimed property.
Regarding claim 30, Balchin teaches the apparatus of claim 1.
Balchin further teaches wherein the electromagnetic radiation is a radiofrequency radiation ([0015]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balchin.
Regarding claim 4, Balchin teaches the apparatus of claim 3.
Balchin does not explicitly recite wherein the plastic coating has a maximum thickness of 1 centimeter ([0006]).
However, Balchin teaches a thickness of the plastic coating that overlaps with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05.
Since overlapping ranges are evidence of prima facie obviousness, it would have been obvious to one of ordinary skill prior to the effective filing date of the claimed invention to have chosen the portion of the thickness of the plastic coating by Balchin that overlaps with the claimed range.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balchin in view of Coles et al. (US 2014/0243442 of record) hereinafter Coles.
Regarding claim 6, Balchin teaches the apparatus of claim 1.
Balchin further teaches wherein the electrically conducting molding half is electrically connected to ground ([0015]).
Balchin does not teach wherein a filling injector is coupled to the electrically conducting molding half or halves, wherein the filling injector is electrically connected to ground.
In the same field of endeavor regarding molding of foamed articles, Coles teaches including bead injectors into the ground electrode of a molding device for the motivation of allowing for the introduction of pre-pressurized dry beads to the tool ([0520-0521]).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the ground electrode mould half as taught by Balchin to include a bead injector as taught by Coles in order to allow for the introduction of pre-pressurized dry beads to the tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A WANG whose telephone number is (571)272-5361.  The examiner can normally be reached on M-Th 8 am-4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER A WANG/Examiner, Art Unit 1741                                                                                                                                                                                                        


/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743